Title: To George Washington from Henry Knox, 29 December 1794
From: Knox, Henry
To: Washington, George


        
          Sir
          Department of War December 29th 1794
        
        I have the honor to submit a draft of a letter to Governor Blount.
        The situation of Mero district seems to demand an instant provision for its protection.
        Governor Blount thought proper to send an express with the last information who is now waiting for an answer. I have the honor to be with the highest respect Your obed. Servant
        
          H. Knox
        
      